I am unable to concur, in the absence of any allegations in the bill of complaint of fraudulent concealment on the part of the executor, trustee or devisees. I do not conceive it to be the duty of an executor to seek out those who may, under any and all circumstances, have claims against an estate. The notices required by the probate law of this State would thereby lack purpose and become unimportant. The conservator and receiver of the bank (in this instance the same individual) was just as much bound by the public records and notices of this estate as any other person.
Two recent cases, while not exactly in point, are of interest, Forest v. Jack, 294 U.S. 158 (55 Sup. Ct. 370, 96 A.L.R. 1457), and Seabury v. Green, 294 U.S. 165
(55 Sup. Ct. 373, 96 A.L.R. 1463). See, also, In re Thayers' Estate,210 Mich. 696.
  The decree dismissing the bill should be affirmed. *Page 184